DETAILED ACTION

Claim Status
Claims 1-15 is/are pending.
Claims 1-15 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
 	Claims 3-5 are vague and indefinite because it is unclear whether the phrase “general formula” means that the structural unit conforms mostly (but not necessarily entirely) to the recited formula, or whether the structural unit conforms usually (but not always) to the recited formula.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claims 1-2, 9, 11-17 of copending Application No. 16/071,315 (US 2019/0339420),
		or
	• claims 1-13 of copending Application No. 16/073,975 (US 2019/0039359),
	in view of YOSHIHARA ET AL (US 2010/0134879).
	and in view of JP 2009-196125 (OGURO-JP ‘125).
	Copending Application Nos. 16/071,315 claim biaxially stretched multilayer thermoplastic films comprising a B/A/B structure, wherein the layers B comprise the thermoplastic copolymer B as recited in present application claims 3-5 and layer A comprise a 
	Copending Application No. 16/073,975 claim biaxially stretched multilayer thermoplastic films comprising a B/A/B structure, wherein the layers B comprise the thermoplastic copolymer B as recited in present application claims 3-5 and layer A comprise a thermoplastic resin A.  Thermoplastic resins A and B have the optical properties as recited in present application claim 1.  Thermoplastic resin B has Tg values and water absorption values as recited in present application claim 1.  The multilayer film has: the Re and Rth values as recited in present application claim 2; been biaxially stretched at stretch ratios as recited in present application claims 7-8; a ratio of combined layers B to total layer thickness as recited in present application claim 10.  Layer A contains additives as recited in present application claim 11.  The multilayer film is used as an optical film or a protective film for polarizer plates as recited in present application claims 12-14.  However, the copending Applications do not explicitly claim the recited elastic particles.
	YOSHIHARA ET AL ‘879 discloses that it is well known in the art to incorporate rubbery or elastic particles in typical amount of 20-150 parts by weight (based on 100 parts by 
	OGURO-JP ‘125 discloses that it is well known in the art that acrylic copolymers consistent with present application claims 3-5 have low water absorption and excellent water resistance when used as outer layers of multilayer acrylic films useful as optical film and/or protective films. (paragraph 0004-0008, 0012, etc.)
	Regarding claims 1-15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known elastic particles as suggested by YOSHIHARA ET AL ‘879 into layer B of the multilayer films claimed in copending Application Nos. 16/071,315 and 16/073,975 in order to optimize various performance properties (e.g., tensile breaking strain, Tg values, film handling properties, etc.) for specific applications.
 	Further regarding claim 1, one of ordinary skill in the art would have utilized known heat-resistant, low birefringence (meth)acrylic copolymers as claimed in copending Application No. 16/071,315 which are known to have low water absorption as evidenced by OGURO-JP ‘125 as thermoplastic resin B in the multilayer films claimed in copending Application No. 16/071,315 in order to produce optical and/or protective films with low birefringence, good heat resistance, and/or low water absorption.
 	This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	YOSHIHARA ET AL (US 2010/0134879),
	in view of SATO ET AL (US 2013/0095337),
	and in view of JP 2009-196125 (OGURO-JP ‘125).
 	YOSHIHARA ET AL ‘879 discloses stretched multilayer films comprising:
• layer (B1) comprising a (meth)acrylic copolymer with a Vicat softening point of 120 ºC or more, and optionally elastic particles;

• layer (A) comprising a (meth)acrylic copolymer with a Vicat softening point of 120 ºC or more, and optionally elastic particles;

• layer (B2) comprising a (meth)acrylic copolymer with a Vicat softening point of 120 ºC or more, and optionally elastic particles.
	
	The (meth)acrylic copolymers in layers (B1), (A), and (B2) can be the same or different.
The elastic particles in one or more of layers (B1), (A), and/or (B2) are present in typical amount of 20-150 parts by weight (based on 100 parts by weight of acrylic resin in the layer containing said particles), wherein the elastic particles can be acrylic rubber particles derived from methyl methacrylate units and alkyl (meth)acrylic ester units. The multilayer films have a typical thickness of 15-80 microns, a Re value of 10 nm or less, and a Rth value of 10 nm or less. One or more of layers (B1), (A), and/or (B2) further optionally contain additives. The multilayer (meth)acrylic-based films are stretched at temperatures above the Tg values equal to or above the Tg of the thermoplastic resin with the lowest Tg at stretch ratios of 1.2-6 times in at least one direction. An illustrative, non-limiting example of the disclosed multilayer film comprises a layer (B1) with a thickness of 10 microns, a layer (A) with a thickness of 60 microns, and a layer (B2) with a thickness of 10 microns. The multilayer films are useful as optical films and/or protective films (e.g., for polarization plates, etc.). (paragraph 0010, 0013, 0015-0021, 0032, 0035-0036, 0039-0041, 0045, 0049-0050, 0057-0061, 0063, 0084, 0087, 0100-0104, 0107, etc.). However, the reference does not specifically discuss water absorption or intrinsic birefringence values.
	SATO ET AL ‘337 discloses that it is well known in the art to utilize transparent, low birefringence, high heat resistance acrylic copolymers having Tg values of 110-140 ºC as outside layer for multilayer films in order to.to produce low birefringence optical and/or protective films for optical articles, wherein the low birefringence acrylic copolymers contain (meth)acrylate-type repeat units conforming to recited formula (1) and vinyl-type units containing cyclohexyl groups conforming to recited formula (2), wherein the total of (meth)acrylate-type units and 
 	OGURO-JP ‘125 discloses that it is well known in the art that acrylic copolymers as recited in present application claims 3-5 have low water absorption and excellent water resistance, and are useful as outer layers of multilayer acrylic films useful as optical film and/or protective films. (paragraph 0004-0008, 0012, etc.)
 	Regarding claims 1-10, 12-15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the same or similar known heat-resistant, low birefringence (meth)acrylic copolymers as disclosed in SATO ET AL ‘337 which are known to have low water absorption as evidenced by OGURO-JP ‘125 as the (meth)acrylic resins in layers (B1), (A), and (B2) in order to produce optical and/or protective films with low birefringence and good heat resistance, in combination with low water absorption.
	Further regarding claim 1, since SATO ET AL ‘337 discloses (meth)acrylic copolymers conforming to present application claim 3-5 and are substantially similar to those used in Applicant’s invention, the Examiner has reason to believe that copolymers of SATO ET AL ‘337 are capable of exhibiting the intrinsic birefringence values as recited in claim 1 and are capable of exhibiting the low water absorption as recited in claim 1, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Regarding claim 11, one of ordinary skill in the art would have incorporated effective amounts of known optical film additives (e.g., colorants, stabilizers, UV absorbers, slip agents, etc.) in at least layer (A) of the films of YOSHIHARA ET AL ‘879 in order to modify and/or .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	SAEGUSA ET AL (US 2008/0213616) and JP 2012-228811 disclose multilayer films containing layers made from (meth)acrylic ester copolymers containing vinyl cyclohexane repeating units.
	KITAYAMA ET AL (US 2016/0053104) and KOIKE ET AL (US 2014/0309395) disclose low birefringence films.
 	WEGE ET AL (US 2004/0072980) and WEGE ET AL (US 6,365,694) disclose polymers containing vinyl cyclohexane units.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 11, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787